Citation Nr: 1708713	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  12-34 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an effective date earlier than June 22, 2010 for the resumption of the payment of VA disability benefits, for the purposes of reducing the remaining amount of separation pay to be recouped.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 16, 1979 to November 1, 1991 and from October 15, 2001 to September 30, 2004, with additional reserve service.  Her awards include the Meritorious Service Medal, National Defense Service Medal, and the Rifle Marksman Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In June 2012, the Veteran testified before an RO Decision Review Officer (DRO).  In December 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  Transcripts of the hearings are of record.  In conjunction with her Board hearing the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) review.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2016).


FINDINGS OF FACT

1. The Veteran received separation pay in the amount of $44,830.67 following her first period of active service.  She was subsequently awarded VA disability benefits.

2. The Veteran did not file a claim for recommencement of VA disability benefits within one year from the date of her release from her second period of active service.  

3. Following her second period of active service, the Veteran first filed a new claim for benefits on June 22, 2010.

4.  VA resumed recoupment of separation pay effective June 22, 2010. 

CONCLUSION OF LAW

Effective June 22, 2009, payment of VA disability compensation benefits should have resumed, subject to recoupment of separation pay.  10 U.S.C.A. §§ 1174, 1174a (West 2015); 38 C.F.R. §§ 3.654(b)(1)-(2); 3.700 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The debt at issue in this case, calculated by VA as $22,112.14, results from VA pausing its recoupment of the Veteran's separation pay from October 15, 2001 to June 22, 2010.  The Veteran asserts that VA should have begun recouping her separation pay since the end of her second period of active service in September 2004, explaining that VA was aware that she had separated because she continuously notified VA and her military commanders of her status.  During her hearings, she clarified that although she did not personally notify VA of her status, VA should have been aware that her active service had ended because it received records from the Defense Manpower Data Center (DMDC) which note that she was participating in training drills in 2008 and 2009.  Additionally, VA also received her requests for waivers of active/inactive duty pay in 2005 and 2008, and a career retirement credit report, indicating that she served on inactive duty following the second period of service.  

As a preliminary matter, the Board finds that the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) (codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 2015) are not applicable to claims involving overpayment and indebtedness.  Lueras v. Principi, 18 Vet. App. 435 (2004); 38 U.S.C.A. § 5302.  Additionally, recoupment of separation pay is a matter of statutory interpretation and the VCAA is inapplicable to matters of pure statutory interpretation.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  Notwithstanding the fact that the notice and development provisions are not controlling in this matter, the Board has reviewed the case and determined that the Veteran was informed of the bases for the denial of her claim.  She has also had a fair opportunity to present arguments and evidence in support of her claim and has testified at hearings before a DRO and before a VLJ of the Board.  Therefore, the Board will proceed with appellate review.

The recoupment of a Veteran's separation pay from her VA disability compensation is required.  10 U.S.C.A. § 1174(h)(2).  A member of an armed force who has received separation pay under 10 U.S.C.A. § 1174(h)(2), or severance pay or readjustment pay under any other provision of law, based on service in the Armed Forces shall not be deprived, by reason of her receipt of such separation pay, severance pay, or readjustment pay, of any disability compensation to which she is entitled under the laws administered by VA, but there shall be deducted from that disability compensation an amount equal to the total amount of separation pay, severance pay, and readjustment pay received.  See 10 U.S.C.A. § 1174a(g) (providing, in pertinent part, that the provisions of 10 U.S.C.A. § 1174(h) also apply to the payment of special separation benefits to members of the Armed Forces); see also 38 C.F.R. § 3.700(a)(5) (VA's implementing regulation); VAOGCPREC 12-96 (holding that VA must recoup from a Veteran's VA disability compensation the amount of "nondisability severance pay" received by the veteran under section 631 of Pub. L. No. 96-513).

Where entitlement to VA disability compensation was established on or after September 15, 1981, a veteran who has received separation pay may receive disability compensation for disability incurred in or aggravated by service prior to the date of receipt of separation pay subject to recoupment of the separation pay.  38 C.F.R. § 3.700(a)(5). 

Where payment of separation pay was made on or before September 30, 1996, VA will recoup from disability compensation an amount equal to the total amount of separation pay. 38 C.F.R. § 3.700(a)(5). 

Where the Veteran returns to active duty status, the award will be discontinued effective the day preceding reentrance into active duty status.  Payments, if otherwise in order, will be resumed effective the day following release from active duty if a claim for recommencement of payments is received within one year from the date of such release: otherwise payments will be resumed effective one year prior to the date of receipt of a new claim.  38 C.F.R. § 3.654(b)(1)-(2) (2016).

By way of background, the Veteran was discharged from her first period of service in November 1991 and received separation pay in the amount of $44,830.67.  In an August 1992 rating decision, the Veteran was awarded a 20 percent disability rating effective November 2, 1991, the day following the Veteran's separation from her first period of service.  VA subsequently recouped the separation pay through the withholding of benefits until the Veteran entered into her second period of active service in October 2001.  At that point, VA discontinued the recoupment.  See 38 C.F.R. § 3.654(a).  

The record does not reflect any communication from the Veteran that could be construed as a claim for recommencement of benefits within one year of her release from her second period of active service in September 2004.  Nor did the Veteran file a new claim of entitlement to VA benefits until June 2010.

In March 2011, a VA audit determined that $22,718.53 had been collected from the original amount of separation pay of $44,830.67, leaving $22,112.14 as outstanding debt.  In that audit, VA determined the date for the resumption of payment of disability benefits, and, thus, the date for the resumption of the recoupment, to be June 22, 2010, the date of the Veteran's new claim of entitlement to VA disability benefits.   

Concerning the period from September 30, 2004 until June 21, 2009, the Board finds that VA appropriately determined that the Veteran's separation pay could not be recouped.  Although the Board acknowledges the Veteran's contention that VA knew that she had separated in September 2004, and that VA was on notice of her separation, and therefore should have resumed payment of her disability benefits and corresponding recoupment, it finds that it is bound to resolve the case in accordance with the regulation at issue, which mandates that payments shall not recommence until one year prior to the date of receipt of a new claim for VA benefits, unless a claim for recommencement is filed within one year following separation.  See 38 C.F.R. § 3.654(b)(2) (2016).  Given that the Veteran did not file a claim for recommencement of payments within one year of her separation, and did not file a new claim for benefits until June 2010, the Board must find that she was not entitled to receive VA benefits, and, thus, her separation pay could not be recouped, until June 22, 2009.  

The Board is sympathetic to the Veteran's situation.  However, the Board must follow the applicable statutes and regulations and it is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  To that end, the amount subject to recoupment is not a debt or overpayment arising out of the operations of VA.  Rather, is a statutorily mandated offset of separation pay benefits which were paid to the Veteran by the Department of Defense upon her release from active duty.  See 10 U.S.C.A. § 1174 (h)(2); 38 C.F.R. § 3.700(a)(5).  Therefore, because the amount subject to recoupment has not resulted from a program administered under any law by VA, but rather is a mandatory prospective recoupment of military separation pay, the provisions regarding waiver of overpayment of VA benefits resulting from the existence of a debt based on equitable principles, including financial hardship, do not apply in this case.  

However, concerning the period from June 22, 2009 to June 30, 2010, the Board finds that VA did not consider benefits to which the Veteran was legally entitled during that period.  Specifically, VA did not consider that the Veteran was eligible to receive benefits beginning one year prior to the filing of her June 22, 2010 claim. See 38 C.F.R. § 3.654(b)(2).  As such, recoupment of separation pay should have resumed effective June 22, 2009.  Thus, upon implementation of this decision, the Agency of Original Jurisdiction (AOJ) should resume the Veteran's disability compensation benefits effective June 22, 2009, subject to recoupment of separation pay.  

The Board is grateful to the Veteran for her distinguished service, and regrets that a more favorable outcome could not be reached.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2015); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

Effective June 22, 2009, payment of VA disability compensation benefits should have resumed, subject to recoupment of separation pay.  



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


